DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are directed to two-channel communication between transmitter and receiver.  The claims do not recite wireless power transfer to multiple devices using multiple coils.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a power conversion circuit configured to include a plurality of primary coils”.  The claim is indefinite because it is unclear if the Applicants are seeking patent protection over the plurality of primary coils or not.
A power conversion circuit is a distinct structural component whose configuration ends at its output.  The presence/existence of a coil or a plurality of coils at a conversion circuit’s output is irrelevant to the structure/configuration of the conversion circuit itself.  

It is unclear from the specification and claims what makes a power conversion circuit “configured to including” primary coils (one or a plurality).  A power converter has an AC output (wireless power transfer cannot be accomplished with DC power).  The use of “configured to” implies that the primary coils are not claimed.  But their inclusion in the claim suggests that the Applicants intend for them to carry patentable weight.  Readers would interpret the claim differently, thereby changing the scope of the claim.  This renders the claim indefinite.  
For the purpose of the art rejection of the claims, the plurality of coils are interpreted as not being claimed.  They simply define how the power conversion circuit is configured.  This configuration is also interpreted as not further limiting, as a power conversion circuit would have the same structure regardless of whether or not it “include[s] a plurality of primary coils”.
Claims 12-20 are similarly rejected as they inherent the deficiencies of claim 11.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 11-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 2019/0148966).
With respect to claim 1, Choi discloses a wireless power receiver, the wireless power receiver (fig 1, 5, 7, 9; par 47-53, 84-107) comprising: 
a power pick-up circuit (200) configured to receive wireless power from a wireless power transmitter having a plurality of primary coils (the number of coils in the transmitter does not further limit the structure of the receiver) at an operating frequency by magnetic coupling to the wireless power transmitter (par 87) and convert an alternating current signal generated by the wireless power to a direct current signal (inherent; wireless power uses AC power while the cell phone and/or its inherent battery require DC power); 
a communication/control circuit (220 and 230) receiving the direct current signal from the power pick-up circuit and including an in-band communication module (230, 231) configured to perform communication with the wireless power transmitter by using the operating frequency and an out-band communication module (220, 221) configured to perform communication with the wireless power transmitter by using a frequency other than the operating frequency; and 
a load (inherent in the cell phone shown in figure 1) configured to be supplied with the direct current signal from the power pick-up circuit.  
The limitation of “a wireless power transmitter having a plurality of primary coils” is interpreted as not further limiting the structure of the power pick-up circuit.  The claim preamble indicates that the scope of the claim is limited to the wireless power receiver.  
Further, the claim recites that the power pick-up circuit is “configured to receive” power from a multi-coil transmitter.  The specification does not indicate any structural modifications are required to convert a receiver, that is configured to couple to a single-coil transmitter, into a receiver that is configured to couple to a multi-coil transmitter.  The absence of any structural modifications is further evidence that there is no structural difference within the receiver.  
Choi discloses a wireless power receiver with both an in-band and out-of-band communication module.  Choi discloses that its receiver communicates with a transmitter over both bands.  Transmitter ID information is received on one band and then the receiver replies with that ID information (or new information) using the other band.  The two bands can be used in any order.  In figure 7, the out-of-band (NFC) communication is used first and the receiver replies with in-band.  On the other hand, the figure 9 embodiment shows that the in-band communication is used first and the receiver replies in the out-of-band channel.  It is noted that the labels on the arrows shown in figure 9 are backwards.  The correct figure is shown below (filed by the applicants in 16/018,674 on July 13, 2020; supported by language in the specification, see par 103-107).  Art rejections cited to figure 9 will reference the corrected labels.

    PNG
    media_image1.png
    764
    1429
    media_image1.png
    Greyscale

With respect to claim 2, Choi (fig 9) discloses the in-band communication module performs receiving identification information (arrow between 131-231; par 104-105) of a primary coil that has formed the magnetic coupling to the power pick-up circuit among the plurality of primary coils and transmitting the identification information of the primary coil to the out-band communication module (par 106).  
With respect to claim 3, Choi discloses the out-band communication module performs establishing an out-band communication link (arrow between 221-121) and transmitting identification information of the primary coil and information on the wireless power receiver to the wireless power transmitter based on the out-band communication link (par 75, 106).  
With respect to claim 4, Choi discloses the in-band communication module performs receiving information on an out-band communication link from the wireless power transmitter (par 104), and the out-band communication module performs 
It is noted that the out-band communication link is established after receiving the information about it.  This means that the “receiving information on an out-band communication link” is not a feedback mechanism (where the information includes a status/quality of the out-band).  Rather, it is information about what the out-band communication link should/could be.  In Choi, the transmitter sends (through the in-band communication link) a first ID information identifies the transmitter. Thus, by receiving the first ID information, the receiver will know that a transmitter is present and that the transmitter is capable of out-band communication.  Thus, the received information is “on” an out-band communication link.
With respect to claim 6, Choi discloses the identification information of the primary coil and the information on the out-band communication link is received by being included in a single packet (fig 11A or 11B, signal 111; par 118 or 124).
In the art rejection of claim 2, the Choi identification information of the primary coil was interpreted as the “first identification information”.  In the art rejection of claim 4, the “information on the out-band communication link” was interpreted as being included within the first identification information.  Since both data points are sent in the same signal, they are interpreted as being received in a “single packet”.  
Choi figures 11A-B shows how the first ID information is sent in a packet (111).  Paragraph 128, together with the embodiments of figure 9, illustrates that Choi intends for the first ID information to be sent through in-band communication. 
With respect to claim 7, Choi (fig 7) discloses:

the in-band communication module transmits (arrow between 231-131; par 75, 95) the information on the out-band communication link or the information on the wireless power receiver to the wireless power transmitter.  
Choi’s figure 7 embodiment is the reverse of that disclosed in figure 9.  First ID (from the transmitter) is send via out-band communication and the receiver replies in-band. 
With respect to claim 8, Choi discloses the in-band communication module (230-231) performs generating control information on the wireless power (generating the second ID is “control information on the wireless power”; see par 75 and explanation below) and transmitting the generated information to the out-band communication module (arrows between 230-220; par 106); and the out-band communication module performs transmitting control information on the wireless power to the wireless power transmitter (arrow between 221-121; par 106).  
Choi discloses that the receiver creates a second ID information to match (i.e. same identifier) the first ID information so ensure that there is no cross connection (a transmitter improperly sending power to a receiver that is paired to a different transmitter) so that wireless power transfer can be completed. Thus, the information 
With respect to claim 11, Choi discloses a wireless power transmitter (fig 1, 3, 7, 9; par 47-53, 64-77, 92-107) supporting heterogeneous communication, the wireless power transmitter comprising: 
a power conversion circuit (110) configured to include a plurality of primary coils (the plurality of coils is not a distinct claimed limitation) and transfer wireless power to a wireless power receiver by using a primary coil (131) that has formed magnetic coupling to the wireless power receiver at an operating frequency (par 71); and 
a communication/control circuit (120, 130) including an in-band communication module (130-131) performing communication with the wireless power receiver using the operating frequency and an out-band communication module (120-121) performing communication with the wireless power receiver using a frequency other than the operating frequency.  
Claim 11 repeats the limitations of claim 1, except from the point of view of the transmitter.  Choi anticipates claim 11 for the same reasons a discussed above in the art rejection of claim 1. 
With respect to claims 12-14 and 16-18, Choi discloses the recited limitations, as discussed above in the art rejection of claims 2-4 and 6-8, respectively. Choi (par 72-73 and 104-16) discloses that the transmitter takes the necessary actions (transmit/receive) to complete the two-channel identification process.  In claim 2, Choi . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yang (US 2020/0161907).
Choi discloses the transmitter sends first information to the receiver, but does not expressly disclose that it includes a transmitter MAC address.  Yang discloses that it is known to send a transmitter MAC address to a receiver through in-band communication (par 93).
Choi and Yang are analogous because they are from the same field of endeavor, namely wireless power transmission systems with wireless communication. At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Choi’s first information to include a MAC address, as taught by Yang.  The motivation for doing so would have been the combination of prior art elements to obtain predictable results.  MPEP §2143(A).  
It is also noted that the claims do not recite any use for the MAC address. It is never used again.  As Choi already discloses sending “first identification information”, .  
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yong (US 2018/0366260).
Choi discloses the out-band communication module performs establishing an out-band communication link (fig 7, arrow from 121 to 221), but does not expressly disclose a not-used timer.  Yong discloses a wireless power transmission system that includes activating a not-used timer based on that reception of the wireless power is stopped or an incorrect operation is detected, and maintaining the out-band communication link until the not-used timer expires (fig 2, par 74).  
Yong discloses that a power transfer phase is ceased if a packet is not received during a “predefined time (time out)”.  Yong appears to suggest that this timer is kept in the transmitter, thereby satisfying the limitations of claim 19.
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to switch the location of the timer, such that it is in the Choi receiver.  The motivation for doing so would have been the obviousness to reverse parts (MPEP §2144.04(VI)(A) or rearrange parts (subsection (C)).  The Yong timer would function in the same manner regardless of which side it is placed. 
Choi and Yong are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Choi to include a not-used timer, as taught by Yong.  The motivation for doing so would have . 
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the out-band communication module performs stopping the not-used timer and transmitting information on a previously used power transfer contract to the wireless power transmitter, based on that magnetic coupling to the wireless power transmitter is detected before the not-used timer expires.
The prior art teaches a timer, but this timer is constantly reset each time the proper signal is received.  The prior art does not teach or suggest transmitting information on a previously used power transfer contract (it is assumed that this means the last one used, not just any one from the past) if magnetic coupling is detected before the timer expires.  In the prior art, if coupling is detected before the timer expires, the timer is just reset (no contract communication is carried out).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836